In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2756
VICTOR GONZALEZ, as the Special Administrator of the Estate
of Roger Gonzalez, Deceased,
                                        Plaintiff-Appellant,

                                 v.

MCHENRY COUNTY, ILLINOIS, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 15-cv-776 — Philip G. Reinhard, Judge.
                     ____________________

      ARGUED MARCH 31, 2022 — DECIDED JULY 26, 2022
                ____________________

   Before MANION, HAMILTON, and BRENNAN, Circuit Judges.
    MANION, Circuit Judge. Victor Gonzalez, representing the
estate of the decedent Roger Gonzalez, appeals the district
court’s dismissal of his claims under 42 U.S.C. § 1983 against
McHenry County, current Sheriﬀ Bill Prim in his oﬃcial ca-
pacity, and former Sheriﬀ Keith Nygren in his personal capac-
ity. We shall refer to Victor Gonzalez by his surname and to
Roger Gonzalez as the decedent.
2                                                    No. 21-2756

    Gonzalez alleges that the McHenry County jail main-
tained an unwritten policy of accepting any pretrial detainee
into its custody regardless of its ability to treat his medical
conditions and that this policy directly harmed the decedent.
But Gonzalez does not allege how the conditions of the dece-
dent’s detention were objectively unreasonable or how the al-
leged policy harmed the decedent. Furthermore, he does not
explain what other options were available to the county—
sheriﬀs cannot release pretrial detainees on their own prerog-
ative. Nor does Gonzalez allege that Nygren was personally
involved in the actions that led to the decedent’s death as re-
quired to sustain a section 1983 claim based on individual li-
ability. Therefore, we must aﬃrm the district court’s judg-
ment.
   The decedent was admitted to the McHenry County jail in
October 2013 as a pretrial detainee. The complaint does not
disclose the charges against the decedent, but we take it as
undisputed that he was incarcerated under a court order. At
the time of admission to the jail, the decedent weighed 400
pounds and had several serious medical conditions, including
chronic hepatitis C, renal failure, edema, cirrhosis, and con-
gestive heart failure. During his incarceration, the decedent
gained 60 pounds and suﬀered several medical incidents of
varying severity. For example, jail personnel discovered the
decedent unresponsive on the ground in his cell on multiple
occasions. In each case, jail personnel promptly took the de-
cedent to the hospital where his problems were treated. He
returned to the jail after each hospital stay. All told, the dece-
dent was transported to the hospital eight times. On a few of
those occasions, he was hospitalized for more than two
weeks.
No. 21-2756                                                               3

   After the decedent pleaded guilty, he was transferred in
September 2014 to the Northern Receiving Center of the Illi-
nois Department of Corrections (IDOC). He died in IDOC cus-
tody a little over two months later.
    Gonzalez brought section 1983 claims alleging that “the
oﬃcial policy of the Jail was to accept custody of all persons
charged with crimes who could not post bond or otherwise
secure pretrial release without regard to the inability of the
Jail to accommodate that person’s serious medical needs.” He
also claims that the sheriﬀs “knew that the Jail could not ac-
commodate a person aﬄicted with the serious medical needs
of [the] decedent” yet turned “a blind eye” to his plight. The
defendants ﬁled a motion to dismiss, which the district court
granted. 1 Gonzalez appeals.
     We review an order granting a motion to dismiss de novo.
Mashallah, Inc. v. W. Bend Mut. Ins. Co., 20 F.4th 311, 319 (7th
Cir. 2021). “To survive a motion to dismiss, a complaint must
contain suﬃcient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (internal quotation marks committed).
A claim has “facial plausibility” when the allegations allow
the court to “draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Id. We are not required
to accept mere “labels and conclusions.” Bell Atl. Corp v.
Twombly, 550 U.S. 544, 555 (2007).
   The Due Process Clause of the Fourteenth Amendment
imposes obligations on government oﬃcials to safeguard the

1 Gonzalez filed claims against additional parties, including medical insti-

tutions and providers who treated the decedent, but those claims have
been withdrawn or settled and are not at issue here.
4                                                            No. 21-2756

health and safety of pretrial detainees, and section 1983 pro-
vides a cause of action for detainees (or, as here, their succes-
sors) to vindicate those constitutional guarantees. See Daniel
v. Cook County, 833 F.3d 728, 733 (7th Cir. 2016). To state a
claim for inadequate medical care, a complaint must allege
that: (1) there was an objectively serious medical need; (2) the
defendant committed a volitional act concerning the dece-
dent’s medical need; (3) that act was objectively unreasonable
under the circumstances in terms of responding to the dece-
dent’s medical need; and (4) the defendant acts “purpose-
fully, knowingly, or perhaps even recklessly” with respect to
the risk of harm. Miranda v. County of Lake, 900 F.3d 335, 353–
54 (7th Cir. 2018). 2
    With respect to Gonzalez’s section 1983 personal capacity
claim against Sheriﬀ Nygren, we conclude that dismissal was
appropriate. Such claims “seek to impose individual liability
upon a government oﬃcer for actions taken under color of
state law.” Hafer v. Melo, 502 U.S. 21, 25 (1991). To establish
personal liability, the plaintiﬀ must show that the relevant of-
ﬁcial “caused the constitutional deprivation at issue” or “ac-
quiesced in some demonstrable way in the alleged constitu-
tional violation.” Palmer v. Marion County, 327 F.3d 588, 594
(7th Cir. 2003) (internal quotation marks omitted). “Lawsuits
against individuals require personal involvement in the

2 The district court evaluated the claim under the Eighth Amendment’s
deliberate indifference standard before we decided Miranda. Gonzalez
also argues that the district court inappropriately required him to support
his complaint with “evidence” at the dismissal stage. These do not require
remand on appeal because we can affirm on any basis supported by the
record when the losing party has a fair opportunity to be heard on the
issue, as Gonzalez did here. See Bradley Hotel Corp. v. Aspen Specialty Ins.
Co., 19 F.4th 1002, 1006 (7th Cir. 2021).
No. 21-2756                                                    5

constitutional deprivation to support a viable claim.” Id. In
other words, for a supervisor to be liable for the allegedly
wrongful conduct of others, he must both (1) “know about the
conduct” and (2) facilitate, approve, condone, or turn a blind
eye toward it. Kemp v. Fulton County, 27 F.4th 491, 498 (7th Cir.
2022). Under the second prong, a supervisor is liable if he
acted purposefully, knowingly, or recklessly, but not negli-
gently. Id.
    Several defects in Gonzalez’s complaint justiﬁed dismis-
sal. First, the complaint does not allege that Sheriﬀ Nygren
knew about the decedent’s detention or medical condition or
that Sheriﬀ Nygren made any decisions speciﬁc (tacit or oth-
erwise) to the decedent. It cannot simply be assumed that an
administrator of a facility like the McHenry County jail,
which has 650 beds, had knowledge of the circumstances of
every individual in custody. Second, even if Sheriﬀ Nygren
had been apprised of the decedent’s medical situation and
personally ordered or acquiesced in his transfers to the hospi-
tal, those decisions would have been objectively reasonable
and satisﬁed the constitutional requirements for detainees. In-
deed, there are no assertions that jail personnel did not
promptly respond to the decedent’s medical needs or failed
to heed advice given by medical professionals regarding his
care. Per the complaint, whenever there was a medical inci-
dent, jail personnel transported the decedent to the hospital
to receive care he could not get at the jail. Accordingly, there
is no plausible allegation that Sheriﬀ Nygren acted recklessly
or otherwise culpably with respect to jail staﬀ’s handling of
the decedent’s medical condition. And, as we explain below,
Sheriﬀ Nygren had no legal alternative to accepting the dece-
dent into the jail and keeping him in custody because he had
no authority to release him. So the complaint contained no
6                                                              No. 21-2756

cognizable assertion of personal liability on Sheriﬀ Nygren’s
part.
    We turn now to Gonzalez’s claim of liability under Monell
v. Department of Social Services, 436 U.S. 658 (1978). The critical
question under Monell is whether a policy or custom of a mu-
nicipal entity caused a constitutional deprivation. 436 U.S. at
690. A municipal entity 3 can be liable under section 1983 for
constitutional violations only if those violations were brought
about by: (1) an express policy; (2) a widespread, though un-
written, custom or practice; or (3) a decision by an agent with
ﬁnal policymaking authority. Dean v. Wexford Health Sources,
Inc., 18 F.4th 214, 235 (7th Cir. 2021). And Monell liability only
attaches if the policy, custom or practice, or decision was “the
moving force behind the federal-rights violation.” First Mid-
west Bank v. City of Chicago, 988 F.3d 978, 987 (7th Cir. 2021)
(internal quotation marks omitted). In other words, the plain-
tiﬀ “must demonstrate a direct causal link between the mu-
nicipal action and the deprivation of federal rights.” Bd. of the
Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997).
    Gonzalez targets what he calls the sheriﬀs’ “policy” of ac-
cepting any pretrial detainee into the jail without regard to
the jail’s ability to accommodate his serious medical condi-
tions. He argues that, in accepting the decedent into the jail
despite his serious medical needs, the sheriﬀs deprived him
of a constitutional right. Gonzalez contends that this

3 An Illinois county sheriff is a proper party for a Monell liability claim
because he has final policymaking authority over jail operations. See Mi-
randa, 900 F.3d at 344. The county is not in charge of jail policy but is re-
sponsible under state law for paying any money judgments against a sher-
iff in his official capacity. Carver v. Sheriff of LaSalle County, 324 F.3d 947
(7th Cir. 2003).
No. 21-2756                                                    7

purported policy caused the decedent’s pain and ultimate
death. He suggests that the sheriﬀs should have “persuade[d]
the prosecutor to seek release on personal recognizance or ar-
range for release on home conﬁnement” or come up with
some other “creative” solution.
    Gonzalez does not allege a policy at all. For section 1983
purposes, an oﬃcial can be said to set a “policy” only when
he possesses the authority to adopt a rule prescribing govern-
ment conduct on a matter. Killinger v. Johnson, 389 F.3d 765,
771 (7th Cir. 2004). But “courts, not sheriﬀs, make pretrial de-
tention decisions.” Williams v. Dart, 967 F.3d 625, 635 (7th Cir.
2020). Gonzalez’s theory that Monell liability can be imposed
when jail oﬃcials simply comply with a court’s conﬁnement
orders fails because jailors cannot release pretrial detainees
remanded to their custody. Riccardo v. Rausch, 375 F.3d 521,
525 (7th Cir. 2004) (“Guards cannot turn away persons com-
mitted by the courts ….”). State or local law determines
whether someone is a policymaker under section 1983. Kill-
inger, 389 F.3d at 771. Keeping in custody a detainee re-
manded to detention by a court is not a “policy” that can be
adopted or discarded; it’s an obligation that jailors cannot
evade. Illinois law clearly compels a sheriﬀ, in his capacity as
a warden of a county jail, to “receive and conﬁne in such jail,
until discharged by due course of law, all persons committed
to such jail by any competent authority.” 730 ILCS 125/4.
    Here, jail personnel did what they could do for the dece-
dent consistent with the U.S. Constitution and the laws of Il-
linois, and that was to take him to the hospital for treatment
when necessary. Gonzalez does not identify, nor could we
ﬁnd, authority for the proposition that the Constitution em-
powers, much less requires, a sheriﬀ to release a detainee
8                                                    No. 21-2756

committed to his charge. In essence, Gonzalez asks us to im-
pose Monell liability on jail oﬃcials who had no policymaking
authority over the “policy” he alleges. But the sheriﬀs “cannot
be liable under Monell when there is no underlying constitu-
tional violation.” Sallenger v. City of Springﬁeld, 630 F.3d 499,
504 (7th Cir. 2010). Without a valid allegation of a policy, Gon-
zalez’s claims cannot be sustained.
    To sidestep this requirement, Gonzalez cites several cases
to support his contention that jailors should not accept cus-
tody of pretrial detainees if they are unable to provide consti-
tutional conditions of conﬁnement. But these cases do not
support the appellant’s proposition. Scicluna v. Wells, 345 F.3d
441 (6th Cir. 2003), and Payne v. Lynaugh, 843 F.2d 177 (5th Cir.
1988), dealt with prison oﬃcials providing constitutionally in-
adequate medical care. As mentioned, Gonzalez does not al-
lege that the jail personnel here were inattentive to the dece-
dent’s medical needs. He also cites Brown v. Plata, 563 U.S. 493
(2011), for support. But that case is clearly inapposite factually
and legally. There, prison oﬃcials allowed overcrowding to
persist “for years” resulting in several inhumane conditions,
including a single toilet for every 54 prisoners; mental
healthcare wait times as long as 12 months; a suicide rate 80%
higher than the average for the national prison population;
and the death of an inmate every six to seven days. Id. at 499–
506. Here, the decedent was promptly taken to the hospital
whenever he suﬀered a medical problem and he died in IDOC
custody—not in the jail. Moreover, Plata was about whether a
federal court’s remedial order, which essentially required
state oﬃcials to release inmates from California’s over-
crowded prison system, was consistent with the statutory
scheme set up by Congress. Id. at 500–01. That decision did
No. 21-2756                                                  9

not suggest that a correctional facility had the constitutional
duty to release prisoners on its own initiative.
   Similarly, two other cases Gonzalez cites relating to over-
crowding, Duran v. Elrod, 713 F.2d 292 (7th Cir. 1983), and
United States v. Cook County, 761 F. Supp. 2d 794 (N.D. Ill.
2011), stand only for the proposition that courts—not jailors—
can release pretrial detainees under certain conditions. In
sum, Gonzalez does not plausibly allege a policy, custom or
practice, or decision that can give rise to Monell liability.
    There is no basis in law supporting the claims raised in
Gonzalez’s complaint. The decedent, through his attorney or
other legal resources, could have petitioned the court for re-
lease based on extraordinary medical grounds. But it was not
the duty of the sheriﬀ to ﬁnd a way to release him contrary to
the court’s remand orders. Therefore, having reviewed the
briefs and the relevant law, we AFFIRM.